COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 AMO ENTERPRISES, INC. d/b/a                    §
 MONTANA VISTA FOOD STORE,                                      No. 08-12-00024-CV
                                                §
                             Appellant,                            Appeal from the
                                                §
 v.                                                        County Court at Law No. Three
                                                §
 ARNULFO VASQUEZ,                                             of El Paso County, Texas
                                                §
                             Appellee.                             (TC# 2010-982)
                                                 §

                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss Appellant’s appeal. TEX. R. APP. P.

42.1(a). The parties represent to the Court that all matters involved in the appeal have been fully

and finally compromised and settled.

       We have considered the motion and conclude that the motion should be granted. We

therefore grant the motion and dismiss the appeal without prejudice. The parties have agreed that

costs are to be paid by the party incurring them as set forth in the settlement agreement. See TEX.

R. APP. P. 42.1(d).



May 15, 2013                                 GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.